Case 3:20-cv-30107-KAR Document 1-1 Filed 07/07/20 Page 1 of 11

EXHIBIT A
INU LE, 20) JU EUE UU ALN 8 om LU UGCA UL Gp pCdl POLOUUGELY Lk WUE WU GAO YT WA Lie VULAdpAtdaly UE Ak YU Wadd FU Uwdeator, Satie PU UL

your attorney must serve a copy of your written answer within 20 days as specified herein and also file the original in the Clerk's office.

Case 3:20-cv-30107-KAR Document 1-1 Filed 07/07/20 Page 2 of 11
LUPLAINTIPR SDS ALLONRNGEY? PLEASE CIRCLE LYPE UP AU LIVIN UINVUL VEU.

TORT - MOTOR VEHICLE TORT - CONTRACT - EQUITABLE RELIEF - OTHER.
COMMONWEALTH OF MASSACHUSETTS
HAMPDEN, ss . _ _» SUPERIOR COURT

DEPARTMENT OF THE TRIAL COURT
"CIVIL ACTION NO.

JoVA CV B37

256-244 Belmend Ave )i¢, _,PLAINTIFF(S)
v. | _ SUMMONS

 Arbuacd . Insucance Cameo. UFENDANTIS)

| To the above named defendant:

‘You are hereby summoned and required to serve upon fittoen ew "Rich u ecb ect i,

- plaintiff's attorney, whose address is_b7 Hunt Sb. Suite Jo7, Fra ween Mit C100} 5

an answer to the complaint which is herewith served upon you, within 20 days after service of this summons
upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you
for theifelief ‘demanded in the complaint. You are also required to file your answer to the coniplaint in the
office of the Clerk of this court at Springfield either before service upon the plaintiff's attorney or within a
reasonable time thereafter.

Unless otherwise provided by rule 13(a), your answer must state as a counterclaim any claim which you

. May have against the plaintiff which arises out of the transaction or occurrenice that is the subject matter of the

plaintiffs claim or you will thereafter be barted from making such claim in any, other action.

 

Witness, Judith Fabricant, Esq. at Springfield the .__ day of
in the year of our Lord.two thousand: + — -

 

Laura 8. Gentile, Esquire
CLERK OF COURTS

NOTES: .

1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure

2. When more than one defendant is involved, the names of all such defendants should appear in the caption. Ifa separate summons is used
for each defendant, each should be addressed to the particular defendant.

FORM No. 1

newt eens marmite remenngie te chee

 

 
Case 3:20-cv-30107-KAR Document 1-1 Filed 07/07/20 Page 3 of 11

PROOF OF SERVICE OF PROCESS

we] hereby certify and n retum. 1 that on —_ _,20 ,! served a Copy of the within
suramons, together with a copy of the complaint, in this action, upon | the within nained defendant, i in the

following manner (See Mass. R. Civ. P. 4 (a5):

f

 

 

 

 

Dated: | . oe oe 20"

¥

N: B. x0 PROCESS SERVER:
PLEASE PLACE DATE: YOU MAKE SERVICE ON: DEFENDANT: IN THIS Box ON’ ONTHE

ORIGINAL AND ON COPY. SERVED ON DEFENDANT.
Case 3:20-cv-30107-KAR Document 1-1 Filed 07/07/20 Page 4 of 11

COMMONWEALTH OF MASSACHUSETTS
TRIAL COURT OF MASSACHUSETTS

HAMPDEN, ss. SUPERIOR COURT DEPARTMENT
HAMPDEN DIVISION
CASE NO. 2079CV0000

 

356-364 BELMONT AVE LLC,

Plaintiff,

v.
AMGUARD INSURANCE COMPANY,

Defendant.

 

 

COMPLAINT FOR RELIEF AND DECLARATORY JUDGMENT
Plaintiff, 356-364 Belmont Ave LLC, as and for its complaint against Defendant
AmGUARD Insurance Company, asserts as follows:
PARTIES

1. Plaintiff 356-364 Belmont Ave LLC (“Plaintiff”) is a domestic Massachusetts
limited liability company with its principal place of business located in Chestnut Ridge, New York.

2. The Defendant, AMGUARD Insurance Company (“Defendant” or “AmGuard”), is
a Pennsylvania insurance company authorized to issue property and casualty insurance policies in

Massachusetts with its principal place of business located in 16 South River Street, Wilkes-Barre,

Pennsylvania.

JURISDICTION AND VENUE

3. Subject matter is proper in this Court pursuant to G. L. c. 231A § 1 and G. L.c.

223A § 3 because the claim at issue arises out of Defendant AmGuard’s business transaction in

the Commonwealth with the Plaintiff.

Page 1 of 7
Case 3:20-cv-30107-KAR Document 1-1 Filed 07/07/20 Page 5 of 11

4. Venue is properly situated in this Court as a substantial part of the events or
omissions giving rise to this claim which took place in Hampden County, Commonwealth of
Massachusetts.

STATEMENT OF FACTS

5. In or around October 2016, the Plaintiff purchased a 30 unit residential rental
building located at 356 Belmont Avenue (“the Premises”) in Springfield, Massachusetts.

6. AmGUARD issued policy number THBP831346 to Plaintiff, providing insurance
coverage for the Premises during the policy period July 10, 2017 to July 10, 2018 (the “Policy”).

7. The Policy provides Business Property and Business Liability insurance to Plaintiff
for covered claims occurring during the policy period.

8. Section I(A) of the Policy provides that “We [AmGUARD] will pay for direct
physical loss of or damage to Covered Property at the premises described in the Declarations
caused by or resulting from any Covered Cause of Loss.”

9. The Policy’s declaration page identifies the Covered Property as the Premises.

10. On or about June 18, 2018, Plaintiff suffered damage to Covered Property, as that
term is defined in the Policy, at the premises described in the Policy’s declaration page (the
“Loss”).

11. — Plaintiff’s damages were caused by a Covered Cause of Loss, as that term is defined
in the Policy, including, but not limited to damage caused by water created openings after a severe
rainstorm.

12. Plaintiff has suffered damages approximately in the amount of $1,700,000.00.

13. Plaintiff promptly reported the Loss to AMGUARD on June 18, 2018.

Page 2 of 7
Case 3:20-cv-30107-KAR Document 1-1 Filed 07/07/20 Page 6 of 11

14. On or about June 22, 2018, AmGUARD or AmGUARD’s agent conducted an on-
site inspection of Plaintiff's property.

15. By letter dated June 25, 2018, AmMGUARD notified Plaintiff that it was denying
coverage for the Loss.

16. The Defendant did not properly investigate the claim.

17. The Defendant relied on improper speculation concerning the condition of the
building at the time of the storm, without any prior inspection reports.

18. AmGUARD did not dispute that Plaintiff suffered damage to Covered Property, as
that term is defined in the Policy.

19. AmGUARD did not dispute that Plaintiff promptly provided it with notice of loss.

20. AmGUARD asserted that Plaintiff's damages were not caused by a Covered Cause
of Loss, as that term is defined in the Policy.

21. AmGUARD’s declination of coverage was in violation of the Policy’s terms.

22. On July 4, 2018, counsel for the Plaintiff submitted to the Defendant electronic
correspondence pursuant to General Laws chapters 93A and 176D and demanded that the
Defendant immediately meet its obligations under the insurance contract or face the statutory
penalties.

23. The Defendant failed to respond directly to this correspondence.

COUNT I
Breach of Contract

24. Plaintiff repeats and realleges the assertions set forth in the preceding paragraphs.
25. The Policy is a valid and enforceable contract.
26. Plaintiff has complied with all of its obligations under the Policy.

27. Plaintiff suffered a loss within the coverage afforded by the Policy.

Page 3 of 7
Case 3:20-cv-30107-KAR Document 1-1 Filed 07/07/20 Page 7 of 11

28. Pursuant to the terms of the Policy, AmGUARD was obligated to compensate
Plaintiff for its loss.

29. |AmGUARD breached its contractual obligation to pay the Plaintiff for its losses.

30. Plaintiff sustained monetary damages as a result of the forgoing material breach(es)
by AmGUARD of the Policy, including, without limitation, monetary damages sufficient to confer
jurisdiction upon this Court, as well as costs, interest, expenses and attorneys’ fees.

COUNT
Breach of Duty of Good Faith and Fair Dealing

31. Plaintiff repeats and realleges the assertions set forth in the preceding paragraphs.

32. AmGUARD had a duty(ies) to act in good faith and deal with Plaintiff fairly with
respect to the terms and conditions of the Policy.

33. ©AmGUARD breached its duty(ies) to act in good faith and deal with Plaintiff fairly
with respect to the terms and conditions of the Policy.

34. Plaintiff sustained monetary damages as a proximate result of the foregoing
breach(es) of AmGUARD’s duty(ies) to act in good faith and deal with Plaintiff fairly, including,
without limitation, monetary damages sufficient to confer jurisdiction upon this Court, as well as

costs, expenses and attorney’s fees.

COUNT UI
Violation of Chapter 93A and 176D of Massachusetts General Laws

35. Plaintiff repeats and realleges the assertions set forth in the preceding paragraphs.

36. AmGUARD committed unfair and deceptive acts and practices pursuant to
Chapters 93A and 176D of the Massachusetts General Laws.

37. AmGUARD carried out an insufficient investigation and relied on insufficient

grounds before issuing its disclaimer.

Page 4 of 7
Case 3:20-cv-30107-KAR Document 1-1 Filed 07/07/20 Page 8 of 11

38. AmGUARD committed its unfair and deceptive acts and practices willfully and
knowingly and in utter disregard for AmGUARD’s obligation to provide coverage to Plaintiff
pursuant to the Policy.

39. Plaintiff sustained monetary damages as a proximate result of the foregoing unfair
and deceptive acts and practices of AmGUARD, including, without limitation, monetary damages
sufficient to confer jurisdiction upon this Court, as well as costs, expenses and attorney’s fees.

40. At least thirty days prior to commencing this action, Plaintiff delivered a written
demand to AMGUARD, describing AmGUARD’s unfair or deceptive act(s) or practice(s) and the
injury suffered by Plaintiff. AmGUARD refused to take corrective action.

41. After receiving the Plaintiff's G.L.c. 93A demand for relief, AmGUARD failed to
take appropriate steps to investigate the Plaintiff's contentions, in contravention of their insurance
duties and obligations as stated in G.L.c. 176D. The policy clearly covered the type of loss that
the Plaintiff had sustained.

42. Due to the willful and knowing nature of AmGUARD’s unfair and deceptive acts
and practices, Plaintiff is entitled to treble damages and attorney’s fees, as against AMGUARD.

COUNT IV
Declaratory Judgment

43. The Plaintiff repeats and realleges the allegations set forth above.

44. An actual controversy has arisen between the Plaintiff and AmGUARD regarding
the rights and responsibilities of the policy at issue.

45. Plaintiff promptly reported the Loss to AMGUARD on June 18, 2018.

46. On or about June 22, 2018, AMGUARD or AmGUARD’s agent conducted an on-

site inspection of Plaintiff's property.

Page 5 of 7
Case 3:20-cv-30107-KAR Document 1-1 Filed 07/07/20 Page 9 of 11

47. — By letter dated June 25, 2018, AMGUARD notified Plaintiff that it was denying
coverage for the Loss.

48. The Defendant did not properly investigate the claim.

49. The Defendant relied on improper speculation concerning the condition of the
building at the time of the storm, without any prior inspection reports.

50. AmGUARD did not dispute that Plaintiff suffered damage to Covered Property, as
that term is defined in the Policy.

51. | AmGUARD did not dispute that Plaintiff promptly provided it with notice of loss.

52. _AmGUARD asserted that Plaintiff's damages were not caused by a Covered Cause
of Loss, as that term is defined in the Policy.

53. | AmGUARD’s declination of coverage was in violation of the Policy’s terms.

54. It would be inequitable to permit AmGUARD to disclaim coverage given the
circumstances of this matter.

WHEREFORE, Plaintiff 356-364 Belmont Ave LLC prays for the following relief:

(a) Order and Judgment of this Court, with respect to Count J, granting an award of damages
which were sustained by Plaintiff;

(b) Order and Judgment of this Court, with respect to Count I, granting an award of
damages which were sustained by Plaintiff;

(c) Order and Judgment of this Court, with respect to Count III, granting an award of treble
damages to Plaintiff plus reasonable attorney’s fees;

(d) Order and Judgment of this Court, with respect to Count IV, adjudicate the controversy
that has arisen between and among the parties and make a binding declaration of the

rights, duties, and obligations of the parties; and

Page 6 of 7
Case 3:20-cv-30107-KAR Document 1-1 Filed 07/07/20 Page 10 of 11

(e) Interpret and construe the policy at issue with respect to the amount of coverage available

for the property loss in this matter; and

(f) Declare that the policy fully covers the loss sustained by the Plaintiff; and

(g) Declare that the Plaintiff's property was in compliance with the insurance contract and

that no faulty conditions existed on the property sufficient to permit the Defendant to

disclaim coverage; and

(h) Order and Judgment of this Court granting Plaintiff all costs, interest, expenses and

attorney’s fees incurred within the context of this Action; and

(i) Any other further relief as this Court may deem just and proper.

THE PLAINTIFF DEMANDS A TRIAL BY JURY.

Dated: June 9, 2020

Dated: June 9, 2020

Page 7 of 7

RESPECTFULLY
THE PLAINTIFF
Through Counsel,

/s/ Richard Herbert

Richard L. Herbert

Rich Herbert Law, P.C.
BBO #694841

67 Hunt Street, Suite 107
Agawam, MA 01001

(413) 212-9849 Telephone
(413) 304-6000 Facsimile
Rich@RichHerbertLaw.com

/s/ Brian Shea

Brian Shea, Esq.

Law Office of Brian Shea
BBO #636029

67 Hunt Street, Suite 107
Agawam, MA 01001

(413) 439-1000 Telephone
Brian@BrianSheaLaw.com
Case 3:20-cv-30107-KAR Document 1-1

Filed 07/07/20 Page 11 of 11

 

DOCKET NUMBER

2079CV00287

CIVIL TRACKING ORDER
(STANDING ORDER 1- 88)

 

Trial Court of Massachusetts
The Superior Court

 

 

CASE NAME:
356-364 Belmont Ave LLC vs. Amguard Insurance Company

Laura S Gentile, Clerk of Courts

 

TO: Richard Herbert, Esq.
Rich Herbert Law, P.C.
67 Hunt St Suite 107
Agawam, MA 01001

COURT NAME & ADDRESS
Hampden County Superior Court
Hall of Justice - 50 State Street
P.O. Box 559
Springfield, MA 01102

 

 

TRACKING ORDER - F - Fast Track

~~” "You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

STAGES OF LITIGATION

DEADLINE

 

   
  

    

    

  

SERVED BY FILED BY HEARD BY

 

Service of process made and return filed with the Court

   

09/09/2020 |

 

Response to the complaint filed (also see MRCP 12)

   

10/09/2020

 

All motions under MRCP 12, 19, and 20

  

  

    

10/09/2020 11/09/2020 12/08/2020

 

All motions under MRCP 15

  
 

     
 

    

10/09/2020 11/09/2020 12/08/2020

 

depositions completed

All discovery requests and depositions served and non-expert

04/07/2021

  

 

All motions under MRCP 56

  
 

Se

   
 

 

05/07/2021 06/07/2021

 

 

 

Final pre-trial conference held and/or firm trial date set

10/04/2021

   

 

Case shall be resolved and judgment shall issue by

 

 

 

 

The final pre-trial deadline is edule f the confi . You will be notified of that date at a later time.
Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK

06/11/2020 Lois Cignoli

 

PHONE
(413)735-6016

 

 

Date/Time Printed: 06-11-2026 13:19:05

SCVO2Z61 08/2018

 
